Case 1:19-cv-03930-CM Document 54-1 Filed 08/05/19 Page 1 of 69




                    EXHIBIT 1
 Case
    Case
      1:19-cv-03930-CM
          19-1665, Document
                        Document
                            33, 08/01/2019,
                                   54-1 Filed
                                            2622699,
                                              08/05/19
                                                     Page1
                                                       Pageof 268of 69




               19-1665
       United States Court of Appeals
           for the Second Circuit
   ____________________________________________________________________________

                ESPÍRITU SANTO HOLDINGS, LP,
                                              Petitioner-Appellee,
                                      v.

                      L1BERO PARTNERS, LP,
                                              Respondent-Appellant,

           ESPÍRITU SANTO TECHNOLOGIES, LLC,
                                  Respondent.
   ________________________________________________________
Appeal from the United States District Court for the Southern
District of New York, No. 19 Civ. 3930 (Hon. Colleen McMahon)
   ________________________________________________________
   BRIEF FOR APPELLANT L1BERO PARTNERS, LP

                                        Brian A. Sutherland
                                        Steven Cooper
      M. Patrick Yingling               Colin A. Underwood
      REED SMITH LLP                    REED SMITH LLP
      10 South Wacker Drive             599 Lexington Avenue
      Chicago, IL 60606                 New York, NY 10022
      Tel: (312) 207-1000               Tel: (212) 521-5400
                                        bsutherland@reedsmith.com

                   Counsel for L1bero Partners, LP
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page2
                                                            Pageof 368of 69




             CORPORATE DISCLOSURE STATEMENT

     Pursuant     to    Federal    Rule     of   Appellate    Procedure       26.1,

Respondent-Appellant       L1bero     Partners,     LP,      by   and    through

undersigned counsel, states as follows:

     L1bero Partners, LP is owned by Adriatica Assets LP and

Mediterranea Assets LP, limited partnerships incorporated in Ontario,

Canada, which are, in turn, owned by The Adriatica Trust, The

Mediterranea Trust, and MA2 Holdings LP.

     No publicly held corporation owns 10% or more of L1bero

Partners, LP’s stock.




                                      -i-
         Case
            Case
              1:19-cv-03930-CM
                  19-1665, Document
                                Document
                                    33, 08/01/2019,
                                           54-1 Filed
                                                    2622699,
                                                      08/05/19
                                                             Page3
                                                               Pageof 468of 69




                                 TABLE OF CONTENTS
                                                                                                   Page

INTRODUCTION ....................................................................................... 1

ISSUES PRESENTED ............................................................................... 8

JURISDICTION ......................................................................................... 9

STATEMENT OF THE CASE ................................................................. 10

I.     Background ...................................................................................... 11

       A.      The Mexico City government selects Lusad to install and
               maintain taximeters for the City’s fleet ................................ 11

       B.      L1bero Partners and ES Holdings enter into the
               Partners Agreement and appoint Covarrubias to lead
               the L1bre Business as CEO ................................................... 12

       C.      After Covarrubias becomes CEO, he and L1bero
               Partners finance and operate the L1bre Business ............... 15

       D.      The Mexico City government claims that Lusad agreed
               to alter the terms of the Mexico City Concession ................. 16

       E.      The board authorizes Covarrubias to renegotiate the
               Mexico City Concession and implement an audit ................ 18

       F.      Lusad commences criminal and civil proceedings against
               León and Zayas in Mexico ..................................................... 20

II.    Procedural history ........................................................................... 22

       A.      ES Holdings files a request for arbitration and petitions
               the district court for an emergency injunction in aid of
               arbitration .............................................................................. 22

       B.      The district court issues an opinion holding that an
               injunction is warranted and requesting a proposed order
               from ES Holdings ................................................................... 26

                                                  -i-
         Case
            Case
              1:19-cv-03930-CM
                  19-1665, Document
                                Document
                                    33, 08/01/2019,
                                           54-1 Filed
                                                    2622699,
                                                      08/05/19
                                                             Page4
                                                               Pageof 568of 69



                            TABLE OF CONTENTS (Cont.)
                                                                                                    Page

        C.      The district court issues an injunction in aid of
                arbitration .............................................................................. 27

SUMMARY OF ARGUMENT .................................................................. 28

ARGUMENT ............................................................................................. 30

I.      Standard of review .......................................................................... 30

II.     The district court violated L1bero Partners’ right to due
        process because it based its order on a new theory of
        irreparable harm that the court identified sua sponte after
        the hearing....................................................................................... 32

III.    The district court abused its discretion in excluding
        declarations from all five of L1bero Partners’ witnesses .............. 38

IV.     The district court erred in finding that ES Holdings would
        suffer irreparable harm without an injunction.............................. 49

        A.      ES Holdings failed to establish any irreparable harm
                alleged in its petition ............................................................. 50

        B.      The district court erred in presuming irreparable harm
                based on ES Holdings’ alleged inability to participate in
                management ........................................................................... 52

V.      The district court erred in granting injunctive relief that was
        not narrowly tailored to fit the purported violation and that
        ES Holdings did not request in its petition .................................... 55

CONCLUSION ......................................................................................... 58




                                                   - ii -
         Case
            Case
              1:19-cv-03930-CM
                  19-1665, Document
                                Document
                                    33, 08/01/2019,
                                           54-1 Filed
                                                    2622699,
                                                      08/05/19
                                                             Page5
                                                               Pageof 668of 69




                                TABLE OF AUTHORITIES
                                                                                                   Page(s)

Cases

Am. Express Fin. Advisors Inc. v. Thorley,
  147 F.3d 229 (2d Cir. 1998) ................................................................. 31

Benihana, Inc. v. Benihana of Tokyo, LLC,
  784 F.3d 887 (2d Cir. 2015) ........................................................... 32, 55

Borden, Inc. v. Meiji Milk Prods. Co.,
  919 F.2d 822 (2d Cir. 1990) ................................................................. 55

DTC Energy Grp., Inc. v. Hirschfeld,
  912 F.3d 1263 (10th Cir. 2018) ............................................................ 35

Faiveley Transport Malmo AB v. Wabtec Corp.,
  559 F.3d 110 (2d Cir. 2009) ......................................................... passim

Flores v. Town of Islip,
   No. 18-cv-3549, 2019 WL 1515291 (E.D.N.Y. Apr. 8, 2019)............... 41

Four Seasons Hotels & Resorts, B.V. v. Consorcio Barr, S.A.,
  320 F.3d 1205 (11th Cir. 2003) ............................................................ 33

FTC v. 4 Star Resolution, LLC,
  No. 15-cv-112S, 2015 WL 7431404 (W.D.N.Y. Nov. 23,
  2015) ..................................................................................................... 41

FTC v. Vantage Point Servs., LLC,
  No. 15-CV-006S, 2015 WL 2354473 (W.D.N.Y. May 15,
  2015) ..................................................................................................... 41

Garcia v. Yonkers Sch. Dist.,
  561 F.3d 97 (2d Cir. 2009) ................................................................... 32

Goel v. Ramachandran,
  823 F. Supp. 2d 206 (S.D.N.Y. 2011)................................................... 55



                                                    - iii -
        Case
           Case
             1:19-cv-03930-CM
                 19-1665, Document
                               Document
                                   33, 08/01/2019,
                                          54-1 Filed
                                                   2622699,
                                                     08/05/19
                                                            Page6
                                                              Pageof 768of 69



                       TABLE OF AUTHORITIES (Cont.)
                                                                                         Page(s)

Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto Truck
  Drivers Local No. 70 of Alameda Cty.,
  415 U.S. 423 (1974) ........................................................................ 33, 37

Hoxworth v. Blinder, Robinson & Co.,
  903 F.2d 186 (3d Cir. 1990) ................................................................. 57

Kos Pharmaceuticals, Inc. v. Andrx Corp.,
  369 F.3d 700 (3d Cir. 2004) ................................................................. 41

Lugo v. Keane,
  15 F.3d 29 (2d Cir. 1994) ..................................................................... 32

Marshall Durbin Farms, Inc. v. Nat’l Farmers Org., Inc.,
  446 F.2d 353 (5th Cir. 1971) ................................................................ 33

Mullins v. City of New York,
  626 F.3d 47 (2d Cir. 2010) ................................................................... 42

Oklahoma Am. Legion Corp. v. Am. Legion,
  24 F. Supp. 3d 1082 (W.D. Okla. 2014) ............................................... 53

Pac. Radiation Oncology, LLC v. Queen’s Med. Ctr.,
  810 F.3d 631 (9th Cir. 2015) ................................................................ 57

Patsy’s Brand, Inc. v. I.O.B. Realty, Inc.,
  317 F.3d 209 (2d Cir. 2003) ........................................................... 36, 56

Patsy’s Italian Rest., Inc. v. Banas,
  658 F.3d 254 (2d Cir. 2011) ................................................................. 32

Rosen v. Siegel,
  106 F.3d 28 (2d Cir. 1997) ................................................................... 33

Salinger v. Colting,
  607 F.3d 68 (2d Cir. 2010) ................................................................... 53

Schering Corp. v. Pfizer Inc.,
  189 F.3d 218 (2d Cir. 1999) ................................................................. 31

                                               - iv -
         Case
            Case
              1:19-cv-03930-CM
                  19-1665, Document
                                Document
                                    33, 08/01/2019,
                                           54-1 Filed
                                                    2622699,
                                                      08/05/19
                                                             Page7
                                                               Pageof 868of 69



                          TABLE OF AUTHORITIES (Cont.)
                                                                                                   Page(s)

Starter Corp. v. Converse, Inc.,
  170 F.3d 286 (2d Cir. 1999) ........................................................... 36, 56

Stewart v. INS,
   762 F.2d 193 (2d Cir. 1985) ................................................................. 57

People ex rel. Underwood v. Griepp,
  No. 17-cv-3706, 2018 WL 3518527 (E.D.N.Y. July 20,
  2018) ..................................................................................................... 42

United States v. El-Hage,
  213 F.3d 74 (2d Cir. 2000) ................................................................... 31

United States v. Reyes,
  18 F.3d 65 (2d Cir. 1994) ..................................................................... 38

Veramark Techs., Inc. v. Bouk,
  10 F. Supp. 3d 395 (W.D.N.Y. 2014) ................................................... 41

Victorinox AG v. B&F Sys., Inc.,
   709 F. App’x 44 (2d Cir. 2017) ............................................................. 56

Waldman Publishing Corp. v. Landoll, Inc.,
  43 F.3d 775 (2d Cir. 1994) ............................................................. 55, 56

Weitzman v. Stein,
  897 F.2d 653 (2d Cir. 1990) ................................................................. 32

Winter v. NRDC, Inc.,
  555 U.S. 7 (2008) ...................................................................... 32, 49, 54

Wisdom Imp. Sales Co. v. Labatt Brewing Co.,
  339 F.3d 101 (2d Cir. 2003) ................................................................. 53

WPIX, Inc. v. ivi, Inc.,
  691 F.3d 275 (2d Cir. 2012) ................................................................. 53




                                                     -v-
         Case
            Case
              1:19-cv-03930-CM
                  19-1665, Document
                                Document
                                    33, 08/01/2019,
                                           54-1 Filed
                                                    2622699,
                                                      08/05/19
                                                             Page8
                                                               Pageof 968of 69



                          TABLE OF AUTHORITIES (Cont.)
                                                                                                 Page(s)

Statutes

9 U.S.C. §§ 201–08 ...................................................................................... 9

9 U.S.C. § 203 ............................................................................................. 9

9 U.S.C. § 206 ........................................................................................... 55

28 U.S.C. § 1291.......................................................................................... 9

Other Authorities

11A Charles Alan Wright & Arthur R. Miller, Federal
  Practice & Procedure § 2949 (3d ed. 2019) ......................................... 33




                                                    - vi -
      CaseCase
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                       54-1 Filed2622699,
                                                   08/05/19Page9
                                                             Pageof10
                                                                    68of 69




                             INTRODUCTION

     The purpose of an injunction in aid of arbitration is to ensure that

one party does not irreparably harm the other party’s interest at stake

in the arbitration, before the arbitration is complete. Any injunctive
relief must be narrowly tailored to fit the alleged harm and avoid

burdening lawful commercial activity and encroaching on the province
of the arbitrators.

     In this case, appellee Espíritu Santo Holdings, LP (“ES Holdings”)

rushed into court because it mistakenly believed that its business
partner, appellant L1bero Partners, LP, would imminently violate their

partnership agreement (the “Partners Agreement”) by diverting a

valuable business opportunity to a competitor. If L1bero Partners
caused a competitor to seize the opportunity in violation of the Partners

Agreement, the argument went, the arbitration panel would be unable

to restore the opportunity to its rightful owner.

     The specific opportunity at issue was a potential contract or

“concession” with the City of Monterrey in the State of Nuevo León,
Mexico, to supply taximeter hardware and software for the city’s taxi

fleet and earn fees based on use of that hardware and software. On

April 12, 2019, the City of Monterrey announced that bidding for the

contract would begin on May 2, 2019, and end on May 15, 2019. ES

Holdings waited until May 1, 2019—a national holiday in Mexico—and


                                       1
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page10
                                                           Pageof1168of 69




then gave the Mexican principals of L1bero Partners less than 24 hours’

notice that it would be seeking a temporary restraining order in federal

court in New York to block L1bero Partners from causing a “competitor”

to bid on the Monterrey taximeter contract.

     ES Holdings’ basis for claiming an imminent risk of harm to its

arbitration interests rested on assumptions that were entirely false. As
the district court later found, the entity that L1bero Partners

incorporated to bid on the Monterrey taximeter contract was not a

competitor at all. ES Holdings and L1bero Partners jointly owned the

entity incorporated to bid on the Monterrey contract, through a holding

company in which each held a 50% share, Espíritu Santo Technologies,

LLC (“ES Technologies”). That simple fact, of which ES Holdings was
apparently unaware, obliterated the only rationale for the injunction—

an imminent risk of harm based on a purported unauthorized third-

party competitor using ES Holdings and L1bero Partners’ technology to

bid on an irreplaceable opportunity. Indeed, ES Holdings’ principal

conceded at the preliminary injunction hearing that as long as the

bidding entity was fully owned by ES Holdings and L1bero Partners, ES

Holdings would have no complaints.

     That should have been the end of the matter.

     The district court should have denied ES Holdings’ petition

because its only theory of irreparable harm was factually and—under


                                      2
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page11
                                                           Pageof1268of 69




Faiveley Transport Malmo AB v. Wabtec Corp., 559 F.3d 110 (2d Cir.

2009)—legally baseless. Instead, the district court set out, without

proper notice, to remedy a perceived “potential” harm that ES Holdings

never pleaded and that bore no relation to the original rationale for the

injunction. The district court sought to adjudicate whether ES Holdings

might suffer irreparable harm because L1bero Partners was depriving

it of its right to manage a company in which it held a 50% interest. In

the process, the district court made numerous unnecessary findings of

fact and issued sweeping conclusions of law, many of which belong

before the arbitrators. The district court’s sua sponte decision to

substitute its own theory of irreparable harm, and then grant injunctive

relief that ES Holdings never requested in its petition based on that

unpleaded theory, was an abuse of discretion.

     When ES Holdings went to court on May 2, 2019, it already held

an ownership interest in a contractual right to supply taximeter

hardware and software to Mexico City (the “Mexico City Concession”).

Its relationship with its business partner L1bero Partners had

collapsed, however, and ES Holdings apparently believed that L1bero

Partners was about to misappropriate the technology that they jointly

owned for use by unauthorized third-party competitors in Mexico City,
Nuevo León, and Jalisco.

     Specifically, ES Holdings sought to enjoin L1bero Partners from:



                                      3
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page12
                                                           Pageof1368of 69




     (1)    engaging in any competitive activities in violation of the

            Partners Agreement, including, but not limited to, any

            efforts to obtain concessions from Monterrey and Jalisco, or

            taking any actions to cancel or transfer the existing Mexico

            City Concession;

     (2)    using any trade secrets or intellectual property developed by

            ES Holdings for any purpose other than to benefit the

            existing Mexico City Concession or any future concession

            held by an entity jointly controlled by ES Holdings and

            L1bero Partners.

(A. 30 (emphasis added))

     The district court held that ES Holdings did not establish the

irreparable harm identified in its papers. (SPA 46) But it found that
“there is irreparable harm resulting from the current situation—

although it is not the harm on which Petitioner focuses.” (SPA 49) The

court identified its own theory of harm: “The real irreparable harm

derives from the fact that, owing to repeated breaches of contract by

[L1bero    Partners]   and   its   principals,   [ES    Holdings]    is      being

systematically, bit by bit by bit, cut out of the management of the Joint

Venture and of its various operating corporations—depriving it of the

ability to make its own business decisions about the operation of a joint

venture in which it is supposed to have 50% control ….” (SPA 49
(emphasis added)) On this basis, the district court ordered L1bero


                                      4
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page13
                                                           Pageof1468of 69




Partners not to make any business decisions without express written

consent from ES Holdings, despite the fact that the Partnership

Agreement delegates day-to-day management to executives appointed

by L1bero Partners and ES Holdings. These purported “breaches” are

the subject of the arbitration commenced by ES Holdings, and were not
sought to be remedied by the district court.

     The district court deprived L1bero Partners of due process when it

granted the petition on an unpleaded theory of irreparable harm that

the district court announced in its decision after the hearing. L1bero

Partners did not have notice of or an opportunity to respond to that

theory and therefore did not receive a meaningful hearing. This was a
paradigmatic deprivation of due process.

     The rushed hearing process, which ES Holdings caused by waiting

until May 2, 2019 to file its petition demanding relief by May 15, 2019,

led the district court to commit other prejudicial errors. Over L1bero

Partners’ objection, the court summarily and erroneously ruled that

L1bero Partners’ five declarations were categorically inadmissible as

hearsay because the declarants were not present in court. No notice had

been given that L1bero Partners’ declarations would be stricken if its

witnesses, who all reside in Mexico, did not appear at the hearing. In

stark contrast, when L1bero Partners objected to ES Holdings’ evidence

on hearsay grounds, the district court’s ruling was different:



                                      5
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page14
                                                           Pageof1568of 69




     THE COURT:          Oh, this is a preliminary injunction hearing. I get

                         to listen to hearsay.
(A. 1137 [64:7-17])

     As a result of this inconsistent treatment and legal error in

excluding L1bero Partners’ declarations, the court credited unsworn

hearsay submitted by ES Holdings instead of sworn declarations based
on personal knowledge submitted by L1bero Partners. The court relied

on this legal error as support for granting the injunction, and therefore
abused its discretion.

     The district court further erred in concluding that the unpleaded

harm arising from “inability to participate in management” was,
standing   alone,     irreparable   harm.   The    court    either   presumed

irreparable harm or determined that participating in management has

some incalculable intrinsic worth. Either way, this was error. Courts

may not presume irreparable harm. And ES Holdings made no showing

that any inability to participate in management impacted an imminent

decision-making in any irreparable way. The only alleged irreparable

harm that ES Holdings put before the district court related to

unauthorized bidding on the Monterrey concession by a third-party

competitor, which turned out to be unsubstantiated. Even with respect

to the district court’s sua sponte theory of irreparable harm, the court




                                       6
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page15
                                                            Pageof1668of 69




found only a “potential” for harm, and not a likelihood of harm, which is

insufficient to sustain an injunction.

     Finally, the court’s injunction was overbroad, even if one assumes

that an injunction of any kind was warranted (and none was). The

injunction granted ES Holdings far more control over management than

it had previously enjoyed under the Partners Agreement, thereby
violating L1bero Partners’ management rights and frustrating the

decision-making of the executives charged with running the company

under the Partners Agreement. An injunction should be narrowly

tailored to prevent irreparable harm and go no further, but the district

court’s order gave ES Holdings new rights and was far broader than

necessary to prevent the alleged harm identified in ES Holdings’
petition or the court’s opinion.

     In sum, the evidence and the district court’s own findings here did

not reveal any risk of imminent harm arising from inability to manage

the partners’ business interests, an issue that is being decided in

arbitration. Indeed, if ES Holdings were suffering or believed that it

imminently would suffer such irreparable harm, it would have pleaded

that harm, and it would have filed its petition many months earlier

than it did. ES Holdings presumably did not file its petition any earlier

because it sought to enjoin the purported misappropriation of trade

secrets, and the lack of control over management did not create an



                                       7
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page16
                                                           Pageof1768of 69




imminent risk of harm. In all events, it failed to carry its burden to

show that it was likely to suffer actual and imminent irreparable harm

if an injunction did not issue. Accordingly, and for the reasons stated

below, this Court should vacate the injunction.


                         ISSUES PRESENTED

     1.     Did the district court violate L1bero Partners’ right to due

process, given that the court based its finding of irreparable harm on a
theory that the court developed sua sponte during and after the hearing,

and not on any irreparable harm that ES Holdings noticed in its
papers?

     2.     Did the district court abuse its discretion in striking the

declarations of all five of L1bero Partners’ witnesses on the sole ground
that the declarants were not present at the hearing to be cross-
examined?

     3.     Did the district court err in finding that ES Holdings would

suffer potential irreparable harm arising from inability to participate in

management, given that neither ES Holdings nor the court identified
any imminent business decision or event that ES Holdings sought to

influence or control in a manner different from L1bero Partners?

     4.     Did the district court err in failing to tailor the order

narrowly to the alleged harm by, among other things, prohibiting


                                      8
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page17
                                                            Pageof1868of 69




L1bero Partners from making any business decision without ES

Holdings’ written consent, given that the parties’ agreement delegates

day-to-day management to executives appointed by L1bero Partners,

and ES Holdings did not ask for that relief in its petition?


                              JURISDICTION

     The district court had jurisdiction under the Convention on the

Recognition and Enforcement of Foreign Arbitral Awards, 9 U.S.C.
§§ 201–08. That statute provides that “[a]n action or proceeding falling

under the Convention shall be deemed to arise under the laws and

treaties of the United States” and that district courts “shall have
original jurisdiction over such an action or proceeding, regardless of the

amount in controversy.” 9 U.S.C. § 203.

     This Court has jurisdiction on appeal under 28 U.S.C. § 1291,

which provides for appellate jurisdiction on appeal of a final decision to

grant injunctive relief in aid of arbitration. See Faiveley Transp. Malmo

AB v. Wabtec Corp., 559 F.3d 110, 116 n.3 (2d Cir. 2009). The district

court entered its final order granting injunctive relief on May 16, 2019.

(SPA 59–62) L1bero Partners timely filed its notice of appeal on June 4,

2019. (A. 1061)




                                       9
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page18
                                                           Pageof1968of 69




                     STATEMENT OF THE CASE

     The underlying dispute in this matter—the one that an

arbitration panel will ultimately resolve—is between two limited

partnerships, ES Holdings and L1bero Partners. Each owns 50 percent

of ES Technologies, a Delaware holding company whose operating

subsidiaries are incorporated in Mexico. (A. 12–13 [¶¶ 8–10]) An

arbitration panel will decide whether ES Holdings and L1bero Partners
breached their duties and obligations to one another under a contract

governing their relationship and ownership interests, the Partners
Agreement.

     On May 2, 2019, ES Holdings filed an emergency petition for an

injunction in aid of arbitration. That same day, the United States

District Court for the Southern District of New York (Hon. Colleen

McMahon, C.J.) ordered L1bero Partners to show cause why an

injunction should not issue and, on May 13, 2019, held a hearing on the

petition. The next day, the district court issued a 55-page decision (SPA

4–58) and later an order (on May 16, 2019) granting injunctive relief

(SPA 59–62). This is an appeal from the district court’s final order

granting the injunction.

     The district court’s order should be vacated for multiple reasons
set out below. Among other prejudicial errors, at the hearing, the

district court almost immediately granted ES Holdings’ oral motion to


                                      10
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page19
                                                           Pageof2068of 69




strike all of L1bero Partners’ declarations. In the pages that follow, we

explain what the full evidentiary record—the evidence presented by

both ES Holdings and L1bero Partners—would have shown if the

district court had not struck those declarations.


I.   Background

     A.    The Mexico City government selects Lusad to install
           and maintain taximeters for the City’s fleet

     In 2015, Eduardo Zayas Dueñas (“Zayas”) formed Servicios

Digitales Lusad, S. de R.L. de C.V. (“Lusad”) under Mexican law.
(A. 584–757; see also A. 87 [¶ 3]; A. 1145–46 [72:12–73:23]) Lusad

entered into a contract with a company named NullData, S.A. de C.V. to

develop ride-hailing software for mobile phones and a digital taximeter
for taxis. (A. 1120 [47:4–14]; A. 1122 [49:12–19]; A. 1130–31 [57:18–

58:11]; A. 1164–65 [91:24–92:11]) Zayas and his business partner

Santiago    León    Aveleyra      (“León”)    approached      Mexico         City’s
transportation agency (Secretaría de Movilidad) to explain and promote

the benefits of the technology they were developing. (A. 87 [¶ 4])

     In June 2016, the Mexico City government awarded a project to

install and maintain new taximeters to Lusad, i.e., the “Mexico City

Concession.” (A. 87 [¶ 6]) The Mexico City Concession granted Lusad

the right to install digital taximeters in the approximately 138,000

registered taxis in Mexico City and to receive compensation for every


                                      11
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page20
                                                           Pageof2168of 69




trip—up to 12 Mexican pesos—as well as advertising and other revenue

streams. (A. 90 [¶ 12]; A. 1172 [99:7–10])

     B.    L1bero Partners and ES Holdings enter into the
           Partners Agreement and appoint Covarrubias to lead
           the L1bre Business as CEO

     In May 2017, Lusad registered the “L1bre” trademark in Mexico

to represent its business of making and selling ride-hailing and

taximeter software and hardware (Lusad and its affiliates and parent

companies are, collectively, the “L1bre Business”). (A. 427; A. 1157–58
[84:23–85:2]) Although Lusad had obtained the Mexico City Concession,

it needed additional capital to finish developing the ride-hailing

software and digital taximeter technology, purchase and install the

hardware in the approximately 138,000 registered taxis in Mexico City,

and further develop the L1bre Business. (A. 88 [¶ 7]) León and Zayas

approached entrepreneurs Fabio Covarrubias and Ricardo Salinas to
seek financing. (A. 88 [¶ 7]) Covarrubias agreed to invest in and

assemble a team to manage the L1bre Business. (A. 88 [¶ 8]; A. 222–24

[¶¶ 5 & 7–9]) Salinas agreed to extend a line of credit from a bank that
he owned, Banco Azteca. (A. 88 [¶ 8]) In return, L1bero Partners, a

limited partnership controlled and indirectly owned by Covarrubias,

would acquire 50% of ES Technologies, which owned the L1bre

Business entities, including Lusad. (A. 106–07 [§ 4.1(a)–(vi)]; A. 88–89




                                      12
         Case
            Case
              1:19-cv-03930-CM
                  19-1665, Document
                                Document
                                    33, 08/01/2019,
                                           54-1 Filed
                                                    2622699,
                                                      08/05/19
                                                             Page21
                                                               Pageof2268of 69




[¶¶ 8–10]) In short, ES Holdings and L1bero Partners became 50-50

owners of the L1bre Business. (A. 88–89 [¶ 10])

     In December 2017, L1bero Partners, ES Holdings, and ES

Technologies entered into the Espíritu Santo Technologies, LLC

Partners Agreement, i.e., the “Partners Agreement.” (A. 89–90 [¶ 11])

The stated purpose of the Partners Agreement was “to govern the
relation[ship] between [L1bero Partners] and [ES Holdings] as partners

of [ES Technologies].” (A. 100 [§ 1]) The Partners Agreement provided

that ES Technologies would act as “a pure holding company” and the

“controlling partner in L1bre Holdings, LLC” which, in turn, was “the

controlling partner” in Lusad, which, in turn, was “the title holder of

[the Mexico City Concession]” and owner of the relevant intellectual
property. (A. 100–01 [§ 2]; A. 1105-06 [32:17-33:19]; A. 1157-58 [84:23-

85:2])

     The Partners Agreement provided that L1bero Partners and ES

Holdings would be “jointly responsible” for handling day-to-day

operations of the L1bre Business and exploring new business

opportunities. (A. 107 [§ 4.2(a)–(b)]) Each side had the right to appoint

two directors to the ES Technologies board and the right to appoint an

equal number of directors to the boards of any new affiliates or

subsidiaries that might be incorporated as part of an expansion of the
L1bre Business. (A. 107–08 [§ 5.1(a)–(b)]) All “Major Decisions” required



                                          13
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page22
                                                            Pageof2368of 69




a unanimous affirmative written resolution of all directors. “Major

Decisions” included any decision to amend the Mexico City Concession
or to incorporate a new affiliate or subsidiary. (A. 109–111 [§ 5.2(p), (t)])

     The    Partners     Agreement      delegated     day-to-day    operational

authority to appointed executive officers. Notably, it provided that

L1bero Partners would have the sole right to appoint the CEO and a
majority of a three-member executive committee of the L1bre

Business—including Lusad and its other operating affiliates—until ES

Technologies repaid intercompany loans from L1bero Partners, which

has not occurred. (A. 107–08 [§ 5.1(b)(i)–(ii), (iv)]; A. 113 [§ 6.2]) It

provided that the CEO “shall be responsible for the day-to-day

operations and management of [the L1bre Business]” and that the
executive committee “shall make decisions to adjust the detailed

operational plans to implement the Board’s resolutions.” (A. 113 [§§ 6.1,

6.2]) L1bero Partners appointed Covarrubias as CEO to manage the

L1bre Business. (A. 89–90 [¶ 11]; A. 113 [§ 6.1]) L1bero Partners also

appointed a CFO who, together with Covarrubias as CEO, comprised

two of the three members of the executive committee of the L1bre

Business. (A. 91 [¶ 15]; A. 113 [§ 6.2]) Thus, under the Partners

Agreement, L1bero Partners was authorized to, and did in fact, appoint

officers responsible for operations and management of the L1bre
Business.



                                       14
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page23
                                                           Pageof2468of 69




     C.    After Covarrubias becomes CEO, he and L1bero
           Partners finance and operate the L1bre Business

     After the parties executed the Partners Agreement, L1bero

Partners    and    Covarrubias      invested     significant     capital     and

assembled a team to develop the L1bre Business. (A. 223–24, A. 227–31

[¶¶ 7–9, 17]) L1bero Partners contributed $30 million; Covarrubias

personally contributed $20 million and arranged a loan for an

additional $18 million secured by real estate that he owned. (A. 1170–

71 [97:17–98:3]) These investments enabled Lusad to pay vendors,

finish developing the ride-hailing software and digital taximeter

technology, purchase hardware, and prepare installation facilities to

install the L1bre system in the approximately 138,000 registered taxis
in Mexico City. (A. 90 [¶ 12]; A. 224, A. 225–26 [¶¶ 9, 14–15])

     For example, under Covarrubias’s leadership, Lusad arranged to
purchase hardware from a supplier named Ingram Micro, S.A. de C.V.

(A. 227–28 [¶ 17]; A. 875–77, A. 880–81 [¶¶ 6–7, 12]; A. 909–17; A. 919–

29; A. 931–42) It entered into a contract with Kichink Servicios, S.A. de

CV pursuant to which Kichink agreed to provide “software, computer

program, application and computer system development services ….”

(A. 416 [§ 1.1]; A. 879 [¶ 9]; A. 1164–65 [91:1–92:20]) The L1bre

Business entities also entered into various service contracts with

Cubeice Consultores de Negocios, S.C. (A. 228 [¶ 17]; A. 431–54; A. 877–




                                      15
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page24
                                                            Pageof2568of 69




78 [¶ 8(a]); A. 443, A. 449–51 [§ 1 and Appendix A]) and MOOK, S.A.P.I.

de C.V. (A. 228 [¶ 17]; A. 456–557; A. 878 [¶ 8(b)])

     In May 2018, Covarrubias arranged for the incorporation of L1bre

Jalisco, S.A. de C.V. to reserve the name for future use and potential

expansion of the L1bre Business into the State of Jalisco. (A. 1179

[106:4–12]) L1bre Jalisco remained inactive; no evidence showed that
Covarrubias or anyone else was seeking contracts or business for that

entity, as the district court would later indicate in its decision. (SPA 45

(“the Jalisco venture appears to be no more than an ephemeral

possibility at present …”))

     In September 28, 2018, Lusad obtained approval for the digital
taximeter and the related software and technology needed for the

Mexico City Concession. (A. 569–79; A. 1149 [76:23–25]) Based on the

approval, the Mexico City Concession, and the projection that Lusad

could obtain additional concessions in Mexico, Goldman Sachs in early

October 2018 valued the L1bre Business at approximately $2.4 billion.

(A. 90 [¶ 12]; A. 1124–25 [51:20–52:5])

     D.     The Mexico City government claims that Lusad
            agreed to alter the terms of the Mexico City
            Concession

     On April 17, 2018, the Mexico City government published a notice

to all taxi drivers requiring them to switch from analog taximeters to
digital taximeters—i.e., the L1bre system. (A. 1176 [103:4–8]) A group


                                       16
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page25
                                                           Pageof2668of 69




of about 400 taxi drivers—out of 138,000 taxis total—objected to the

requirement and sued for an injunction. (A. 1176 [103:8–12]) The

lawsuit attracted attention from the Mexican media and from the

prospective candidates who were running for mayor of Mexico City in

the summer of 2018. (A. 1176 [103:11–19]) During this time, the

candidate who was eventually elected mayor in July 2018 promised taxi

drivers that she would not require them to adopt the L1bre system.

(A. 1176 [103:13–19])

     In   November       2018,    shortly    before    Mexico     City’s     new

administration took office, transportation officials convened a meeting

with Lusad. (A. 1172–73 [99:9–18, 100:1–4]) Zayas attended the

meeting on behalf of ES Holdings and Lusad board member Julio
Belmont attended on behalf of L1bero Partners. (A. 1173 [100:5–14])

None of the witnesses at the hearing were present at the meeting, so

virtually everything presented about what occurred was hearsay. Flores

testified that in his understanding, Mexico City transportation officials

presented a document to Lusad that purported to modify the terms of

the Mexico City Concession. (A. 1173–74 [100:17–101:6]) As modified,

the Mexico City Concession would have significantly less value to

Lusad. (A. 1171–72 [98:9–99:20]; A. 1201 [128:4–15])

     Flores testified that “all” were “shocked” to learn that the Mexico

City government had purported to alter the concession with Lusad.



                                      17
       Case
          Case
            1:19-cv-03930-CM
                19-1665, Document
                              Document
                                  33, 08/01/2019,
                                         54-1 Filed
                                                  2622699,
                                                    08/05/19
                                                           Page26
                                                             Pageof2768of 69




(A. 1174-75 [101:18-102:3]) ES Technologies and L1bre Holding LLC

have    commenced      NAFTA       arbitration    against    the   Mexico      City

government, challenging the purported modifications of the Mexico City

Concession. (A. 1176–77 [103:20–104:22])

       E.    The board authorizes Covarrubias to renegotiate the
             Mexico City Concession and implement an audit

       In December 2018, the Lusad board, which included León and

Zayas, met to discuss a wide-ranging agenda that included a proposed

audit and the purported amendment to the Mexico City Concession.

(A. 138–58) This was precipitated in part because, in October 2018,

according to León’s testimony, Manuel Tabuenca, an employee who had

served as Lusad’s Chief Financial Officer, accused Covarrubias of
diverting Lusad’s assets for the benefit of his family and friends. (A. 91–

93 [¶ 15]; A. 1104–05 [31:9–32:9]; A. 1169–70 [96:6–97:2]) Covarrubias

had recently demoted Tabuenca. León’s testimony, which was almost
entirely hearsay, included hearing Tabuenca say that Lusad had been

maintaining two sets of books and records, which were not presented at

the hearing. (A. 1137–39 [64:7–66:13]) León apparently brought
Tabuenca’s allegations to Salinas’s attention, and the latter suggested

that the Lusad board convene to hire an independent auditor. León

trusted Salinas at the time and agreed to the suggestion. (A. 93 [¶ 16])

       The meeting resulted in a written board resolution that Lusad

would hire Deloitte as a special independent auditor to perform an

                                        18
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page27
                                                            Pageof2868of 69




audit. (A. 149) With an eye towards future deals, the board also

“resolve[d] to constitute a Mexican subsidiary of L1bre Holding LLC, so

that said new company can participate in the bidding process for a

concession to install and operate digital taximeters … in the city of

Monterrey, Nuevo León ….” (A. 155 [§ 7.1]) In addition, the board

resolved that a separate “newly created company, called L1bre Jalisco,

S.A. de C.V., [shall] restructure its shareholding structure to

incorporate L1bre Holding LLC as a controlling shareholder.” (A. 155
[§ 7.3])

      The board authorized Covarrubias and Belmont to “seek to engage

with the Mexico City government to renegotiate the Concession granted

by the Department of Transportation in 2016, in the most favorable
terms for [Lusad] ….” (A. 156 [§ 8.1]) The board authorized Covarrubias

alone “to negotiate and implement the actions in the terms approved in”

each of the other resolutions, including the independent Deloitte audit.

(A. 157 [§ 9.1]; 1143–44 [70:20–71:4])

      León submitted a declaration that attached “[a] true and accurate

copy of the December 14, 2018 Unanimous Resolutions of the Board of

Managers of Lusad, as well as a translation of the same … as Exhibit

3.” (A. 93 [¶ 16]) The district court admitted León’s declaration and

relied on it as the source of most of the facts stated in its decision.

(A. 1090-91 [17:17-18:20]; SPA 7-25) At the hearing, however, León



                                       19
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page28
                                                           Pageof2968of 69




contradicted his declaration by speculating that Lusad’s in-house

counsel, Flores, had “changed” or “redacted” the board resolutions in

some unspecified way. (A. 1115 [42:3–24]; A. 1144 [71:5–12]) León

testified that he did not understand that the resolution he had signed

authorized Covarrubias to implement the audit. (A. 1134–35 [61:21–

62:5]; A. 1140 [67:1–19]) He testified that “we” signed a contract with

Deloitte that designated Manuel Tabuenca and another Zayas

associate, Eduardo Herrera, to serve as “liaisons” to Deloitte. (A. 1111

[38:3–7]). That contract also was not produced at the hearing.

     F.    Lusad commences criminal and civil proceedings
           against León and Zayas in Mexico

     On December 18, 2018, just four days after the Lusad board had
authorized Covarrubias (not Zayas) to lead the audit, Herrera entered

the office of Lusad’s controller, Horacio Alamilla Medina, and took the

laptop that Alamilla had been using, along with another laptop used by
an accounting manager for the L1bre Business. (A. 964–66, A. 969–71

[¶¶ 2–7 & annex 1]; A. 231–32 [¶ 18]) Lusad’s personnel were unaware

that anyone had directed Herrera to take the Lusad laptops, and Flores
testified that L1bero Partners’ representatives believed the laptops

were stolen. (A. 1188) Thus, that same day, immediately after Herrera

took the laptops, Flores filed a criminal complaint with Mexican

prosecutors against Herrera on behalf of a Lusad affiliate, Servicios

Administrativos Lusad. (A. 976–84; A. 1188 [115:2–5]) Two days later,


                                      20
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page29
                                                           Pageof3068of 69




on December 20, 2018, Herrera delivered the laptops to Deloitte,

although Flores would not learn that Herrera had done so until
January 8, 2019. (A. 1011–12 [¶ 7])

     Meanwhile, as Flores would later discover, Zayas sought to

intervene on Herrera’s behalf and improperly attempted to withdraw

the Lusad affiliate’s criminal complaint against Herrera. (A. 1009–10
[¶ 3]) Flores alleged that Zayas falsely represented that he was Lusad’s

sole representative and that Zayas presented a power of attorney that

Lusad had revoked and was thus invalid. (A. 1009–10, A. 1011–12

[¶¶ 3–4, 7]) Flores also alleged that Zayas had improperly added his

signature to a scanned copy of the December 14, 2018 Lusad board

resolutions to create the appearance that Zayas had signed the
resolutions on that date, when in fact he had not. (A. 1185–89 [112:13–

116:4]) This resulted in the filing of another criminal complaint with

Mexican   prosecutors     on    January      29,   2019.    Although     Zayas

misrepresented the date on which he added his signature to the

resolutions, Flores agreed at the hearing that the board resolutions had

been validly adopted at the board meeting on December 14, 2018, and

were not “null and void” because of Zayas’s misrepresentation, as he

had previously believed and stated in the criminal complaint. (A. 1185–
89 [112:13–116:21])




                                      21
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page30
                                                            Pageof3168of 69




      On February 20, 2019, Lusad commenced a civil action against

León and Zayas, alleging that they had directed Herrera to take the

laptops and misrepresented their authority to conduct the Lusad audit

to prosecutors. (See A. 1042 [¶¶ 4-5]) Lusad further alleged that Zayas

had violated the Partners Agreement when he signed the document

purporting to amend the Mexico City Concession. Based on the Lusad

complaint, on February 21, 2019, a Mexican court issued an injunction

prohibiting León and Zayas from participating in the management of

Lusad. (A. 563–67; A. 1042 [¶ 6]) The next day, Lusad shareholders

removed Zayas and León as directors (A. 204–215). According to León,

Covarrubias orchestrated their removal (A. 95–96 [¶¶ 23–24]). On April

24, 2019, based on a complaint filed by L1bre Holding LLC, a Mexican

court issued an injunction barring ES Holdings and L1bero Partners
from commencing arbitration under the Partners Agreement. (A. 1191–

95 [118:12–122:6]; S.D.N.Y. No. 19-cv-03930, ECF No. 13-2)


II.   Procedural history

      A.    ES Holdings files a request for arbitration and
            petitions the district court for an emergency
            injunction in aid of arbitration

      On May 1, 2019, ES Holdings filed a Request for Arbitration with
the International Court of Arbitration of the International Chamber of

Commerce. (A. 40–68) Later that day, counsel for ES Holdings informed

L1bero Partners via email that ES Holdings intended to commence a


                                       22
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page31
                                                            Pageof3268of 69




proceeding for emergency injunctive relief in aid of arbitration in the

Southern District of New York the following morning. (A. 69–70) That

same day, May 1, 2019, L1bero Partners responded that the

Request for Arbitration and Emergency Petition for Injunctive Relief

may be in violation of the injunction issued by a Mexican court six days
earlier, on April 24. (A. 74)

      On May 2, 2019, ES Holdings filed an Emergency Petition for

Injunctive Relief seeking a temporary restraining order and a

preliminary injunction, which, given its size and translation dates, had

been in the works for weeks. (A. 9–31) As noted, ES Holdings claimed

that it needed an injunction because, without one, L1bero Partners

would misappropriate its trade secrets for use by unauthorized third-
party competitors. (A. 28–29 [¶ 51]) Thus, ES Holdings sought to enjoin

L1bero Partners from misappropriating trade secrets or engaging in
competitive activities in violation of the Partners Agreement. (A. 30)

      That same day, the district court held a hearing and entered an

Order to Show Cause directing L1bero Partners to show, on May 13,

2019, why a preliminary injunction should not issue. (SPA 1–3) The

order prohibited L1bero Partners from engaging in competitive

activities or using trade secrets. (SPA 2–3) On its own initiative, the

court also barred L1bero Partners from taking any steps “to interfere

with or divest or derogate” the district court’s jurisdiction. (SPA 2;



                                       23
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page32
                                                           Pageof3368of 69




A. 1066–67 [5:23–6:6]) Because ES Holdings chose a Mexican national

holiday (Labor Day) to commence its action, and provided less than 24

hours’ notice, L1bero Partners was unable to retain U.S. counsel in time

to appear at the TRO hearing. (A. 224–25, A. 232 [¶¶ 11, 20]) The

district court’s order did not set a deadline for L1bero Partners to file
papers in opposition to the requested relief. (SPA 1–3)

     On May 8, 2019, L1bero Partners retained Reed Smith LLP—

whose attorneys filed appearances on May 10, 2019 (ECF Nos. 22–26)—

to defend it against ES Holdings’ petition. (A. 1079 [6:2–7]) On May 9,

ES Holdings filed a supplemental memorandum in support of its

petition. (ECF No. 13) Thus, counsel had only two business days to

interview witnesses, develop evidence and argument in opposition to ES
Holdings’ numerous allegations, obtain translations from Spanish to

English, and prepare for the hearing. ES Holdings, by contrast, had

been on notice of the Monterrey bidding deadline since April 12, 2019,

and had known about Tabuenca’s allegations since 2018. And, of course,

Reed Smith focused on the actual application for relief sought

respecting the misappropriation of trade secrets, in preparing L1bero

Partners’ defense.

     On Monday morning, May 13, 2019, after working virtually

continuously from the time of retention, L1bero Partners filed its papers

opposing the requested injunctive relief, including a memorandum of



                                      24
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page33
                                                           Pageof3468of 69




law and five detailed declarations with numerous exhibits factually and

legally refuting ES Holdings’ claims and identified irreparable harm,

and appeared before the district court to show cause why a preliminary

injunction should not issue. (See A. 1075 [2:8–11]; A. 1079 [6:2–7];

A. 220–1046 (L1bero Partners’ declarations and exhibits)).

     Rather than faulting ES Holdings for manufacturing an
emergency by waiting until the last minute to seek relief, the district

court faulted L1bero Partners for not appearing at an emergency

hearing on less than 24 hours’ notice delivered on a national holiday.

(A. 1076 [3:2–4 (“we all work 24/7, 365 anyway, so break my heart”)])

And it faulted L1bero Partners and counsel for filing an opposition brief

and supporting evidence on the morning of the Monday hearing instead
of the prior business day, Friday, May 10, or some other earlier time.
(A. 1075–76 [2:19–3:12])

     The Court stated that it had been working on the case over the

weekend (i.e., without the benefit of L1bero Partners’ papers). (A. 1106

[33:10-11]; A. 1219-20 [146:25-147:1]) And it had to complete its

decision within 24 hours because it “was leaving the country.” (A. 1078

[5:7-19]) The Court stated:

     Here’s what’s going to happen. We’re going to have a

     hearing, you’re going to do whatever you’re going to do.

     Tomorrow there will be a decision, because I’m leaving the


                                      25
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page34
                                                           Pageof3568of 69




     country, and guess what? I’m then done with this case. I

     don’t decide underlying disputes.

(A. 1078 [5:7-11]) As discussed below, the court in fact improperly

decided underlying disputes not before it.

     The district court next summarily struck all five of L1bero

Partners’ declarations and exhibits on the ground that declarants were

not in court to be cross-examined. (A. 1087 [14:9–14]; SPA 27) León

thereafter affirmed the contents of his declaration and L1bero Partners
cross-examined    him.    (A. 1090–1151)     Francisco     Flores,   a   Lusad

employee and in-house counsel and a resident of Mexico City testified

for L1bero Partners. (A. 1153–54 [80:5–81:17]) The court then took the
matter under submission. (A. 1220–21 [147:19–148:5]) As described

below, the court’s order striking all of L1bero Partners’ declarations

meant that with respect to numerous issues of disputed fact, connected

to a complex and lengthy history, the court considered only one side of

the story, and it preliminarily and prejudicially decided numerous

underlying disputes based on one side’s evidence.

     B.    The district court issues an opinion holding that an
           injunction is warranted and requesting a proposed
           order from ES Holdings

     The next day, May 14, 2019, the district court issued its decision.

(SPA 4–58) The court held that ES Holdings had not established
irreparable harm based on the two grounds that it had asserted in its


                                      26
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page35
                                                            Pageof3668of 69




motion, misappropriation of trade secrets and competitive activities in

violation of the Partners Agreement. (Compare SPA 46–49 with A. 28–

29 [¶ 51]) Nonetheless, the district court went on to state that, “there is

irreparable harm resulting from the current situation—although it is

not the harm on which Petitioner focuses.” (SPA 49) The district court

reasoned that “Petitioner is being systematically, bit by bit by bit, cut

out of the management of the Joint Venture.” (SPA 49)

     The district court decided that “an injunction in aid of arbitration

should most certainly issue—one that bars [L1bero Partners], its

principals and their privies (including their subsidiaries, agents,

officers, directors, etc.) from taking any steps to eliminate the interest of

[ES Holdings] in any business ventures anywhere in the world that are
affiliated with, derived from, or use the trademarks, software, and other

trade secrets associated with the L1bre group.” (SPA 56). The district

court acknowledged that ES Holdings had “not proposed the terms of

such an injunction,” but allowed it to “propose such an order” and
L1bero Partners to respond. (SPA 56)

     C.     The district court issues an injunction in aid of
            arbitration

     ES Holdings filed a proposed order for preliminary injunctive

relief (A. 1047–50), after which L1bero Partners filed objections and its

own proposed order based on the district court’s decision. (A. 1051–60)


                                       27
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page36
                                                            Pageof3768of 69




The district court thereafter entered a “preliminary injunction” that

was even broader than the injunction contemplated in its opinion and

even broader than the injunction that ES Holdings had proposed. (SPA

59–62) The order prohibits L1bero Partners and Covarrubias from

“making business decisions” “without the express written consent” of ES

Holdings, which essentially rewrote the parties’ agreements and

resolutions. (SPA 60–61)

     L1bero Partners timely filed a notice of appeal. (A. 1061)


                      SUMMARY OF ARGUMENT

     This Court should vacate the district court’s injunction for four
independent reasons.

     First, L1bero Partners did not have fair notice of or an opportunity
to respond to the theory of irreparable harm that the district court

announced in its opinion after the hearing. The court made clear that it

rejected ES Holdings’ only claimed irreparable harm, stating that ES

Holdings had not established the harm identified in its papers. Having

rejected the only grounds for injunctive relief raised in the petition, the

district court should have denied the petition instead of offering new

grounds for injunctive relief on ES Holdings’ behalf and preliminarily

deciding numerous underlying disputes that should have been left for

the arbitrators to decide.



                                       28
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page37
                                                            Pageof3868of 69




     Second, the district court credited unsworn hearsay submitted by

ES Holdings and excluded sworn hearsay submitted by witnesses with

personal knowledge who signed declarations in support of L1bero

Partners. The only reason the court gave for this decision was that

L1bero Partners’ declarants were not in court to be cross-examined. But

many of ES Holdings’ purported out-of-court witnesses were not in court

to be cross-examined either. As a direct result of the district court’s

erroneous evidentiary ruling, it credited baseless hearsay allegations

that L1bero Partners had thoroughly rebutted in its sworn papers. This

unwarranted fact-finding, which should have been the province of the

arbitrators, led the court to conclude that L1bero Partners and its

principal had committed “corporate misfeasance,” such that ES

Holdings imminently needed protection it could not obtain in
arbitration itself. This was incorrect and prejudicial.

     Third, the district court erred as a matter of law in concluding

that inability to manage a business, by itself, constitutes an irreparable

harm. No such rule exists. To the contrary, this Court has made clear

that courts should not presume irreparable harm. And neither ES

Holdings nor the district court identified any pending business

decisions for which ES Holdings’ inability to participate in management

of the L1bre Business would have amounted to actual, imminent, and
irreparable harm. After all, the Partners Agreement itself granted



                                       29
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page38
                                                            Pageof3968of 69




L1bero Partners the power to appoint Covarrubias as Lusad’s CEO and

manage the company’s daily affairs. And the Lusad board reaffirmed

these commitments when it unanimously authorized Covarrubias to

carry out negotiations with the Mexico City government and to lead the

independent audit. ES Holdings has not identified or shown any
irreparable harm arising from its purported inability to manage.

     Finally, even if an injunction was warranted (and it was not), the

injunction at issue here is not narrowly tailored to prevent the harm

that the court identified. Ironically, the injunction violates L1bero

Partners’ contractual rights to manage the L1bre Business because the

Partners Agreement delegates operational and management authority

to L1bero Partners. The district court’s injunction undoes the Partners
Agreement and hands control over the L1bre Business’s daily affairs to

an entity that, until it brought its petition, had freely delegated that
control.


                                ARGUMENT

I.   Standard of review

     This Court reviews a district court’s order granting a preliminary

injunction for abuse of discretion. Faiveley, 559 F.3d at 116. “‘A district

court has abused its discretion if it based its ruling on an erroneous
view of the law or on a clearly erroneous assessment of the evidence, or

rendered a decision that cannot be located within the range of


                                       30
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page39
                                                            Pageof4068of 69




permissible decisions.’” Id. (quoting In re Sims, 534 F.3d 117, 132 (2d
Cir. 2008)). “Questions of law decided in connection with requests for

preliminary injunctions ... receive the same de novo review that is

appropriate for issues of law generally.” Am. Express Fin. Advisors Inc.
v. Thorley, 147 F.3d 229, 231 (2d Cir. 1998). Similarly, with respect to a

claimed due process violation, this Court reviews “the district court’s

factual determinations for clear error,” while “[t]he constitutional
significance of those findings, including the ultimate determination of

whether due process has been violated, is reviewed de novo.” United
States v. El-Hage, 213 F.3d 74, 79 (2d Cir. 2000).

     This Court reviews a district court’s evidentiary rulings for abuse

of discretion. Schering Corp. v. Pfizer Inc., 189 F.3d 218, 224 (2d Cir.
1999). “‘Either an error of law or a clear error of fact may constitute an

abuse of discretion.’” Id. (quoting Charette v. Town of Oyster Bay, 159

F.3d 749, 755 (2d Cir. 1998)). This Court vacates an order based on

evidentiary error if the erroneous evidentiary ruling “affects a party’s

substantial rights.” Id. (citing Fed. R. Evid. 103(a)). “This occurs when,

for example, a district court excludes a party’s primary evidence in
support of a material fact, and failure to prove that fact defeats the

party’s claim.” Id.

     Federal courts treat motions for preliminary injunctions in aid of

arbitration as applications under Federal Rule of Civil Procedure 65



                                       31
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page40
                                                            Pageof4168of 69




and, accordingly, evaluate them under the criteria for Rule 65 motions.
See Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d

Cir. 2015). “A plaintiff seeking a preliminary injunction must establish

that he is likely to succeed on the merits, that he is likely to suffer
irreparable harm in the absence of preliminary relief, that the balance

of equities tips in his favor, and that an injunction is in the public

interest.” Winter v. NRDC, Inc., 555 U.S. 7, 20 (2008). Irreparable harm

is “the single most important prerequisite” that the movant must

satisfy, and a preliminary injunction issued “[i]n the absence of

evidentiary support of irreparable harm” is an abuse of discretion.

Faiveley, 559 F.3d at 118, 120.

II.   The district court violated L1bero Partners’ right to
      due process because it based its order on a new
      theory of irreparable harm that the court identified
      sua sponte after the hearing

      “No principle is more fundamental to our system of judicial

administration than that a person is entitled to notice before adverse

judicial action is taken against him.” Lugo v. Keane, 15 F.3d 29, 30 (2d

Cir. 1994). Thus, this Court has made clear that a “court may not

properly enter a preliminary injunction sua sponte without notice.”

Weitzman v. Stein, 897 F.2d 653, 657 (2d Cir. 1990); see Garcia v.

Yonkers Sch. Dist., 561 F.3d 97, 105 (2d Cir. 2009). Similarly, the

district court cannot grant relief that the plaintiff did not request

without giving the opposing party an opportunity to be heard. Patsy’s

                                       32
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page41
                                                            Pageof4268of 69




Italian Rest., Inc. v. Banas, 658 F.3d 254, 274 (2d Cir. 2011) (“where
neither party has requested the injunctive relief the district court

intends to grant, the parties must receive an opportunity to be heard”).

     In short, “[t]he notice required by Rule 65(a) before a preliminary

injunction can issue implies a hearing in which the defendant is given a

fair opportunity to oppose the application and to prepare for such
opposition.” Granny Goose Foods, Inc. v. Bhd. of Teamsters & Auto

Truck Drivers Local No. 70 of Alameda Cty., 415 U.S. 423, 432 n.7

(1974); see also Rosen v. Siegel, 106 F.3d 28, 31–32 (2d Cir. 1997). Thus,
a “failure of adequate notice will be held to violate due-process

standards.” 11A Charles Alan Wright & Arthur R. Miller, Federal

Practice & Procedure § 2949 (3d ed. 2019); see Four Seasons Hotels &
Resorts, B.V. v. Consorcio Barr, S.A., 320 F.3d 1205, 1211–12 (11th Cir.

2003); Marshall Durbin Farms, Inc. v. Nat’l Farmers Org., Inc., 446

F.2d 353, 356–357 (5th Cir. 1971). A defendant has no fair opportunity
to oppose and prepare for opposition if the theory of irreparable harm

on which the district court bases its order comes to light only during or

after the hearing.

     The district court’s opinion acknowledges that this is what

occurred: “[ES Holdings] Has Established Irreparable Harm, Albeit Not

the Irreparable Harm It Identified in Its Papers.” (SPA 46) The district

court rejected ES Holdings’ claims of irreparable harm related to



                                       33
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page42
                                                           Pageof4368of 69




misappropriation of trade secrets and unlawful competition, found

likelihood of success on the merits based on alleged breaches of contract

that ES Holdings never associated with irreparable harm, and then

explained that it had identified its own theory of harm—inability to

make “business decisions.” (SPA 49)

     The district court’s order violated L1bero Partners’ right to due
process because it found irreparable harm based on a theory—inability

to participate in management—that ES Holdings never advanced. ES

Holdings filed a petition and supporting papers asserting that it would
suffer irreparable harm flowing from alleged misappropriation of trade

secrets and unlawful competition. (A. 9–31; A. 37–219) L1bero Partners,

in its response papers and at the hearing, explained that where one
seeks only to use trade secrets in pursuit of profit, without further

dissemination or irreparable impairment of value, that is not

irreparable harm (Faiveley, 559 F.3d at 119), and thus ES Holdings’
irreparable harm position was meritless because there was no danger

that L1bero Partners would “disseminate” rather than “use” the

proprietary information through a competitor where Nuevo Leon was
50% owned by ES Holdings. The district court agreed. (SPA. 47–48)

     If ES Holdings had alleged in its petition that it was suffering or
imminently would suffer irreparable harm based on its ability to

participate in the management of the L1bre Business, L1bero Partners



                                      34
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page43
                                                           Pageof4468of 69




could have responded to that allegation before and at the hearing. It
never had that opportunity. Nor did L1bero Partners have a fair

opportunity to respond to the argument that it had unfairly deprived

ES Holdings of management rights in the first place. It had no
obligation to address such a claim unless ES Holdings alleged

irreparable harm in connection with the claim. See DTC Energy Grp.,

Inc. v. Hirschfeld, 912 F.3d 1263, 1270, 1273 (10th Cir. 2018) (assessing
likelihood of success for only one of four claims for which plaintiff

showed a probability of irreparable harm). Because ES Holdings

brought its petition on an emergency basis, L1bero Partners scarcely
had sufficient time to address the claims for which ES Holdings

identified irreparable harm. It could not reasonably have been expected
to address a claim for which ES Holdings asserted no irreparable harm.

     Moreover, as noted, ES Holdings delegated management rights to

L1bero Partners in the Partners Agreement. (A. 107–08, A. 113
[§§ 5.1(b)(i)–(ii), (iv), 6.1, 6.2]) And the Lusad board authorized

Covarrubias to negotiate with Mexico City and implement the Deloitte

audit. When ES Holdings mistakenly believed that L1bero Partners
unilaterally and imminently would cause a competitor to bid on the

Monterrey concession, it could claim that it was excluded from a major

management decision requiring unanimous board authorization. Now

that the evidence has rendered this premise insubstantial because ES



                                      35
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page44
                                                            Pageof4568of 69




Holdings would have made the same decision (A. 1104 [31:5–8]), it is

not clear what major decision ES Holdings claims to have been excluded
from making.

      Similarly, if L1bero Partners had known that the district court

contemplated an injunction based on impairment of management

rights, it could have presented evidence and argument to explain how
prohibiting L1bero Partners from making “any business decision”

without ES Holdings’ written consent (thereby depriving L1bero

Partners of its management rights) would constitute a hardship to
L1bero Partners that outweighed any hardship to ES Holdings under

the Partners Agreement. It did not have that opportunity, either. And

by the same token, L1bero Partners did not have the opportunity to
argue that an injunction that deprived it of its rights under the

Partners Agreement would be contrary to the public’s interest in

upholding contract rights, because ES Holdings never sought that relief
until the district court invited it to do so.

      Appellate courts vacate or modify injunctions when the injunction
is not reflective of the issues raised and defended against in the case. As

this Court has held, an injunction cannot extend “‘beyond the scope of

the issues tried in the case.’” Patsy’s Brand, Inc. v. I.O.B. Realty, Inc.,
317 F.3d 209, 220 (2d Cir. 2003) (quoting Starter Corp. v. Converse,

Inc., 170 F.3d 286, 300 (2d Cir. 1999)). In Patsy’s, this Court deemed an



                                       36
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page45
                                                            Pageof4668of 69




injunction that restricted the defendants’ identification of their
restaurant to be improper because it “exceed[ed] the proper scope of the

litigation.” Id. at 221. The Court noted that “[w]hether or not such relief

might be warranted” in a different suit with different allegations was
an open question, but the injunction was not warranted based on the

grounds for injunctive relief brought to the court. Id. Because a

defendant is entitled to notice of the grounds for a sought-after

injunction, it should not be forced to bear an injunction premised on
grounds that were not the focus of the litigation. See id. at 220.

     In this case, the district court issued its opinion identifying the

new theory of irreparable harm on which it based its decision only after

the hearing, when any and all meaningful opportunity to present
evidence and argument had come and gone. At the earliest, L1bero

Partners received notice of the district court’s theory of irreparable

harm at the hearing itself. But the Supreme Court has squarely held
that such same-day notice is insufficient to sustain a preliminary

injunction. Granny Goose, 415 U.S. at 433 n.7. Because L1bero Partners

received nothing more with respect to the district court’s theory of
irreparable harm, its order violated L1bero Partners’ due process rights.




                                       37
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page46
                                                           Pageof4768of 69




III. The district court abused its discretion in excluding
     declarations from all five of L1bero Partners’ witnesses

     The district court struck all five of L1bero Partners’ declarations

because the declarants did not travel from Mexico to defend against ES

Holdings’ claims on short notice and were “not present in court to be

cross-examined, and for no other reason.” (SPA 39 n.11) In other words,

it rejected all of the declarations on hearsay grounds, given that

inability to cross-examine an out-of-court statement is the justification

for the hearsay rule. See United States v. Reyes, 18 F.3d 65, 69 (2d Cir.
1994) (“The principal vice of hearsay evidence is that it offers the

opponent no opportunity to cross examine the declarant on the

statement that establishes the declared fact.”). At the same time, the
district court expressly credited and relied on numerous hearsay

statements that ES Holdings presented. (SPA 40–41) This was an error
of law and an abuse of discretion.

     The district court erred as a matter of law in distinguishing

between ES Holdings’ out-of-court statements presented by a live
witness, on one hand, and L1bero Partners’ out-of-court statements

presented by declaration or affidavit, on the other. With respect to both

sets of out-of-court statements, the witness with personal knowledge of
the fact at issue was not in court to be cross-examined about the truth

of his or her statement.




                                      38
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page47
                                                            Pageof4868of 69




      For example, L1bero Partners could not cross-examine León or
Tabuenca about any of the allegations purportedly underlying ES

Holdings’ audit request respecting Deloitte because León knew only

what Tabuenca had told him, and Tabuenca did not appear in court to
testify. (A. 1104–05 [31:23–32:9]) León admitted that he based his

allegation that L1bero Partners maintained two sets of books on what

he had heard from Tabuenca. (A. 1107-08 [34:19–35:20]; A. 1137 [64:4–
17]) León further admitted that his allegations that the L1bre Nuevo

León and L1bre Jalisco entities would be bidding on taximeter projects

rested on out-of-court statements as well. (A. 1126 [53:3–14]; A. 1150
[77:1–12]) L1bero Partners did not have an opportunity to cross-

examine any of these declarants. Tabuenca and Herrera, ES Holdings’

key witnesses with supposed personal knowledge, did not submit a
declaration or appear at the hearing. The district court accepted their

unsworn statements anyway, on the ground that León was present in

court to relay their hearsay.

      The district court acknowledged that “‘hearsay evidence may be

considered by a district court in determining whether to grant a

preliminary injunction.’” (SPA 40 (citing Mullins v. City of New York,
626 F.3d 47, 52 (2d Cir. 2010)) In fact, when L1bero Partners objected

to León’s hearsay testimony about “accounting irregularities,” the

district court replied:



                                       39
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page48
                                                           Pageof4968of 69




     THE COURT:        Oh, this is a preliminary injunction hearing. I get
                       to listen to hearsay. I will give it the weight that I

                       think it deserves. People who sign contracts

                       saying they’re going to arbitration and be
                       governed by Delaware law and who go to Mexican

                       courts and seek to enforce things under Mexican

                       law might well assume I will listen to hearsay,

                       because that smacks of bad faith to me.

(A. 1137 [64:7–21])

     If what the district court meant was that it would consider ES
Holdings’ unsworn hearsay and not L1bero Partners’, this was an abuse

of discretion. If the ruling, as it appears, was somehow punitive, i.e.,

because Lusad and L1bre Holding commenced civil actions in Mexico,
that is a worse abuse. In addition to their being no logical connection

between these conclusions, Lusad, which holds the valuable IP at issue,

was incorporated in Mexico and is governed by Mexican law; this was
decided upon by Leon and Zayas. Lusad properly brought an action in

Mexico concerning an issue of internal corporate affairs—whether

directors should be removed from its board. (A. 580 ¶ 2; A. 624; A. 636-
637; A. 650–651; see also A. 173–175) L1bre Holding filed suit in Mexico

to protect its interest in Lusad, over which the Mexican court had

jurisdiction. The Mexican courts concluded that they had jurisdiction



                                      40
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page49
                                                           Pageof5068of 69




and that Lusad and L1bre Holding, respectively, were entitled to
preliminary relief. (A. 183–186; (A. 1191–95 [118:12–122:6]; S.D.N.Y.

No. 19-cv-03930, ECF No. 13-2]) The district court’s disagreement with

the Mexican courts was not a valid basis for categorically excluding

L1bero Partners’ evidence.

     Apart from seeking to punish L1bero Partners for going to court in

Mexico, the district court did not explain why it distinguished between
unsworn hearsay conveyed by a testifying witness and sworn hearsay

conveyed by a signed declaration. Nor could it. Hearsay evidence that

“may be considered” includes declarations and affidavits. See Kos
Pharmaceuticals, Inc. v. Andrx Corp., 369 F.3d 700, 718 (3d Cir. 2004)

(“many of our sister Circuits have recognized that affidavits and other

hearsay materials are often received in preliminary injunction
proceedings”   (emphasis     added,    alteration    and   quotation     marks

omitted)).

     District courts in this circuit construe Mullins to provide that

courts may rely on declarations in deciding motions for a preliminary

injunction.1 A court might decline to give weight to declarations where,


1 See Flores v. Town of Islip, No. 18-cv-3549, 2019 WL 1515291, at *2
(E.D.N.Y. Apr. 8, 2019); FTC v. 4 Star Resolution, LLC, No. 15-cv-112S,
2015 WL 7431404, at *3 (W.D.N.Y. Nov. 23, 2015); FTC v. Vantage
Point Servs., LLC, No. 15-CV-006S, 2015 WL 2354473, at *3 (W.D.N.Y.
May 15, 2015); Veramark Techs., Inc. v. Bouk, 10 F. Supp. 3d 395, 401
(W.D.N.Y. 2014).

                                      41
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page50
                                                            Pageof5168of 69




unlike in this case, the parties had already had the opportunity to

conduct discovery and present live testimony. See People ex rel.

Underwood v. Griepp, No. 17-cv-3706, 2018 WL 3518527, at *5–6

(E.D.N.Y. July 20, 2018) (declining to give weight to hearsay where

parties had “already conducted discovery and presented extensive live

testimony    from    seventeen    different    witnesses”    such    that     “the

preliminary injunction hearing was hardly ‘preliminary’ ….”). But
where the moving party seeks injunctive relief on an emergency basis,

as in this case, declarations are admissible. See Mullins, 626 F.3d at 52

(“At the preliminary injunction stage, a district court may rely on
affidavits ….” (quotation marks omitted)). Thus, the district court’s

conclusion that L1bero Partners’ declarations were categorically

inadmissible (SPA 39 n.11) was incorrect as a matter of law.

     The district court’s error affected L1bero Partners’ substantial

rights because the district court could not have concluded that ES

Holdings carried its burden without the error. Before any witness
testified, the district court stated that it would not make findings in

favor of ES Holdings, which had the burden of proof, based on

conflicting affidavits. (A. 1088 [15:3–4 (“if all I were confronted with
were two sets of affidavits, I’d throw you all out”)]) It emphasized at the

hearing that it wanted to hear live testimony because the declarations

were in conflict. (A. 1088 [15:3–10 (“you tell entirely different stories”)])



                                       42
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page51
                                                           Pageof5268of 69




But the live testimony thereafter revealed that the only ES Holdings
witness had no personal knowledge whatsoever of the key allegations of

corporate misfeasance that triggered the collapse of the parties’

relationship. (A. 1104–05 [31:23–32:9])

     At the hearing, León admitted that he had no personal knowledge

of Covarrubias’s or Salinas’s alleged corporate wrongdoing, as follows:

     Q.    In your affidavit, in your declaration, sir, you go on and on,
           with bullet points on pages 6 through 8, about all the

           wrongdoing that Mr. Covarrubias apparently engaged in,

           Mr. Salinas engaged in, right?

     A.    Correct.

     Q.    Okay. And there you say that you were told this by Manuel

           Tabuenca, correct?

     A.    Correct. He’s the comptroller of the company.

     Q.    Okay. Now Mr. Tabuenca hasn’t submitted a declaration,

           right?

     A.    Not to my knowledge. To this Court? No.

     Q.    Is he in court today?

     A.    No.


                                      43
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page52
                                                           Pageof5368of 69




     Q.    Do you have any firsthand knowledge about any of the
           allegations that you make in paragraph 15, or is it all from

           Mr. Tabuenca?

     A.    Mr. Tabuenca is again, the comptroller of the company. He
           came from Uber. He was a comptroller of Uber. He was – he

           was, previously to that, the comptroller for Visa and

           MasterCard. He’s a very reliable employer.

     Q.    Sir, can you just answer my question.

     A.    He’s the one that --

     THE COURT:        Anything you know, you know because the

           comptroller told you, is that correct?

     THE WITNESS: That’s correct.

     THE COURT: Okay. Thank you. I certainly understand that.

(A. 1104–05 [31:23–32:11]) The district court understood that everything

in León’s declaration was based on information he had heard from

others and not personal knowledge, because it would not even permit
L1bero Partners to cross-examine him about the hearsay basis for the

statements in his declaration. (A. 1148-49 [75:23-76:10 (“Sir, and the

basis of the papers is largely your declaration, right? A. Yes. Q. And
your declaration is not from your firsthand knowledge, it’s from what


                                      44
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page53
                                                            Pageof5468of 69




somebody told you, correct? MR. DUNN: Objection, your Honor. THE

COURT: The objection is sustained.”)])

     Although the district court understood that all the evidence of

“corporate misfeasance in connection with the finances of Lusad”
consisted of unsworn hearsay, it credited and relied heavily on the

hearsay. (SPA 40-41) As support for its decision to credit unsworn

hearsay, the district court relied on still more hearsay and speculation
that Covarrubias undermined the resolution to retain an auditor by

“refusing to allow Lusad employees to cooperate with the Board-chosen

forensic auditors” and “bringing criminal charges against an employee
who, faithful to his duty, tried to carry out the Board’s duly authorized

resolution” and “ousting the auditor and preventing the audit from

taking place.” (SPA 40-41) But no hearing testimony showed that
Covarrubias “ousted” Deloitte; León testified vaguely that “they” said to

Deloitte that the audit “wasn’t a priority” and that “they” alleged that

“we stole the computers”—purportedly to sabotage the audit. (A. 1110

[37:2-10])

     What the contemporaneous written record and live testimony from

a witness with personal knowledge showed, however, was that Flores
went to prosecutors immediately after discovering that Herrera had

taken the laptops. (A. 980–84; A. 1188 [115:2–5]) His immediate

reaction is inconsistent with an elaborate, premeditated plan to oust the


                                       45
       Case
          Case
            1:19-cv-03930-CM
                19-1665, Document
                              Document
                                  33, 08/01/2019,
                                         54-1 Filed
                                                  2622699,
                                                    08/05/19
                                                           Page54
                                                             Pageof5568of 69




auditor by cooking up false charges against Herrera. The simpler and
correct explanation is that Flores believed that Herrera had absconded

with confidential data and acted accordingly to protect the L1bre

Business that ES Holdings and L1bero Partners jointly owned. (A. 980–
84; A. 1188 [115:2–5]) The criminal complaint prevented Deloitte from

conducting the audit (A. 1191 [118:4-11]), but no evidence shows that

Flores brought criminal charges to block the audit, and speculation to
that effect adds no weight to the unsworn hearsay on which the district

court relied.

       The extensive list of hearsay allegations that León conveyed in his
declaration raises numerous disputed factual issues for the ultimate

trier of fact—here the arbitration panel. The district court observed that

L1bero Partners disputed Tabuenca’s hearsay allegations and stated
that   the   “misfeasance”      that   León    heard    from    Tabuenca       was

“immaterial.” (SPA 18 n.5) Despite this disclaimer, the court relied

heavily on the Tabuenca allegations, which it found “deeply troubling.”
(SPA 41) Based on hearsay from Tabuenca and Herrera, the district

court concluded that Covarrubias “has something to hide.” (SPA 41) The

court also found that L1bero Partners had engaged in a “laundry list of
actions” and that León had “good reason to be fearful.” (SPA 50, SPA

55) If the district court had not credited Tabuenca’s laundry list of false

allegations—based entirely on Tabuenca’s hearsay (SPA 18)—its



                                        46
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page55
                                                           Pageof5668of 69




assessment of the equities necessarily would have been different. As the
district court put it, Tabuenca had alleged that Covarrubias was

“stealing us blind” (A. 1115 [42:8]) through various acts of alleged

nepotism and self-dealing (SPA 18). Crediting false allegations of theft

was plainly prejudicial.

     If the district court also had not struck L1bero Partners’

declarations, it could have considered Covarrubias’ sworn declaration
testimony—based      on    his   personal     knowledge—which         rebutted

Tabuenca’s allegations point by point. (A. 227–31 [¶ 17]) L1bero

Partners’ declarant Horacio Alamilla Medina, Lusad’s Controller, also
gave sworn testimony to rebut Tabuenca’s allegations based on his

personal knowledge of Lusad’s accounting and financial records. (A.

874–83)

     For example, León submitted a sworn declaration stating that

Tabuenca told him that Covarrubias “caused US $2.7 million dollars to

be paid to two companies named Kichink Servicios, S.A. de C.V. and
N9 Tecnologia Mexico, S.A. de C.V.” which “were ostensibly to provide

services to Lusad.” (A. 92) León alleged, based on Tabuenca’s

statements, that in fact “there was no contract and no benefit was
provided in exchange for these funds.” (A. 92) This allegation was

patently false. Covarrubias and Alamilla submitted sworn declarations

in which they explained that Kichink developed the taximeter


                                      47
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page56
                                                            Pageof5768of 69




technology and N9 was a Kichink-affiliated company that provided
services related to the same technology. (A. 226; A. 229; A. 879) They

also attached a true and correct copy of the contract between Lusad and

Kichink setting out the services that were to be provided by and the

amounts that were to be paid to Kichink. (A. 416-424)

     León also stated that Tabuenca told him that Covarrubias caused

Lusad to wrongfully transfer $8.7 million to Inversiones Cova and
“purchased tablets for the concession through Inversiones Cova for

US $11,832,000 and subsequently resold the tablets to Lusad at the

inflated price of US $12,058,675, causing Lusad to pay an unnecessary
and unjustified markup of over US $200,000.” (A. 91; A. 93) But

Covarrubias and Alamilla submitted sworn declarations in which they

explained that Inversiones Cova was forced to buy the tablets on an
emergency basis because Lusad did not have sufficient capital, it did so

through a cash down payment and letters of credit, and the difference in

the price it paid and the amount it was reimbursed represented a
finance charge relating to the letters of credit. (A. 227–228; A. 230;

A. 875–877; A. 880–881) Alamilla also submitted true and correct copies

of the letters of credit and account statements relating to the purchases of

the tablets. (A. 909–916; A. 919–928; A. 931–940)

     As these examples and others in the record demonstrate, the

district court should not have credited Tabuenca’s unsworn hearsay


                                       48
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page57
                                                            Pageof5868of 69




allegations. Even after crediting the Tabuenca hearsay, however, the
district court found only a conditional and legally insufficient potential

for harm. See Winter, 555 U.S. at 22. The district court stated that “if

indeed Covarrubias is trying to cut his partners out of the original
business of the joint venture behind their backs—or is taking any other

steps to disenfranchise them from the business of the EST/L1bre

group—then it does indeed have the potential to undermine [the
arbitration].” (SPA 55–56 (emphasis added)) This if-then-potential

hypothetical was the sole reason the court gave for its conclusion that

an injunction “should most certainly issue.” (SPA 56) This was an
improper basis in any event, and had the court admitted L1bero

Partners’ declarations, it could not have made even this tentative

assertion of potential harm. Striking L1bero Partners’ declarations
affected L1bero Partners’ substantial rights.

IV.   The district court erred in finding that ES Holdings would
      suffer irreparable harm without an injunction

      “To satisfy the irreparable harm requirement, [p]laintiffs must

demonstrate that absent a preliminary injunction they will suffer an
injury that is neither remote nor speculative, but actual and imminent,

and one that cannot be remedied if a court waits until the end of trial to

resolve the harm.” Faiveley, 559 F.3d at 118 (citation and quotation
marks omitted). Moreover, “[w]here there is an adequate remedy at law,




                                       49
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page58
                                                            Pageof5968of 69




such as an award of money damages, injunctions are unavailable except
in extraordinary circumstances.” Id. (citation omitted).

      As explained below, ES Holdings failed to establish irreparable
harm and the district court erred as a matter of law in concluding that

ES Holdings would suffer irreparable harm because of alleged inability

to participate in the management of certain L1bre entities.

      A.    ES Holdings failed to establish any irreparable harm
            alleged in its petition

      As the district court held, ES Holdings failed to show that it would

suffer the irreparable harm alleged in its petition. (SPA 46–49) In its

petition, ES Holdings asserted that it would suffer irreparable harm in

the   absence    of   an    injunction      because:   (1)   L1bero    Partners

misappropriated trade secrets; and (2) L1bero Partners engaged in

competitive actions in violation of the Partners Agreement. (A. 28–29

[¶ 51]) ES Holdings failed to substantiate these claims.

      In Faiveley, this Court explained that a finding of irreparable
harm based on alleged misappropriation of trade secrets is not

warranted “[w]here a misappropriator seeks only to use those secrets—

without further dissemination or irreparable impairment of value—in
pursuit of profit … because an award of damages will often provide a

complete remedy for such an injury.” 559 F.3d at 118–19. Here, as in

Faiveley, the parties’ jointly owned enterprise had developed its



                                       50
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page59
                                                            Pageof6068of 69




technology in order to gain a competitive advantage in bidding for

concessions like the Monterrey taxi concession and disclosure of trade

secrets would only undermine the competitive advantage they confer.

See id. at 119. The district court agreed and correctly held that ES

Holdings    had     not    shown     irreparable     harm      based    on    its

“misappropriation” theory. (SPA 47)

      ES Holdings also failed to show a likelihood of irreparable harm
based on competition in violation of the Partners Agreement. It had

based its theory on the mistaken premise that L1bero Partners had

incorporated new entities—L1bre Nuevo León and L1bre Jalisco—to

compete with the L1bre Business. The evidence at the hearing

established, however, that these entities are not competitors. Rather,

they are part of the L1bre Business. (A. 1102–03 [29:20–31:8]; A. 1158–
59 [85:7–86:16]; A. 1179–80 [106:18–107:1]) Accordingly, the district

court found that ES Technologies would be entitled, via a chain of

ownership, to any revenue that L1bre Nuevo León obtains. (SPA 49)

The district court also found that “there is no evidence that L1bre

Jalisco has as yet done anything at all, or that it is about to do so.” (SPA

49) Thus, ES Holdings failed to show that it would suffer irreparable

harm because the Nuevo León and Jalisco entities were competing with

it or using its trade secrets.




                                       51
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page60
                                                           Pageof6168of 69




     B.    The district court erred in presuming irreparable
           harm based on ES Holdings’ alleged inability to
           participate in management

     The district court’s opinion does not identify any management

decision that ES Holdings would have made differently if had appointed

two directors to the boards of L1bre Jalisco and L1bre Nuevo León. Just

the opposite. As the district court found, ES Holdings wanted L1bre

Nuevo León to register for the Monterrey taxi concession, which was

also what L1bero Partners wanted. (SPA 50–51; A. 1104 [31:5–8]) And
the district court found that “the Jalisco venture appears to be no more

than an ephemeral possibility at present ….” (SPA 45) Accordingly, the

district court’s specific findings refute any conclusion that ES Holdings’

inability to manage these two entities would create a risk of imminent
harm.

     Similarly, the district court’s specific findings show that ES

Holdings did not show its inability to manage Lusad portended any

imminent risk of harm. The district court found that any assertion that

L1bero Partners or Covarrubias were acting to injure Lusad’s interest

in the Mexico City concession was, “at this point, pure speculation on
León’s part.” (SPA 55)

     Instead of identifying any imminent harm that was likely to occur,

the district court effectively presumed potential irreparable harm

arising from inability to participate in management based on its finding



                                      52
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page61
                                                           Pageof6268of 69




that ES Holdings was likely to succeed on its claims that L1bero

Partners had improperly deprived ES Holdings of that right. (SPA 46–

50) But this Court has held that courts “must not simply presume

irreparable harm” based on a finding of likelihood of success on an

underlying claims. Salinger v. Colting, 607 F.3d 68, 82 (2d Cir. 2010);

see WPIX, Inc. v. ivi, Inc., 691 F.3d 275, 285 (2d Cir. 2012) (same).

Accordingly, ES Holdings had the burden to show that inability to
participate in management would harm it in some actual, imminent,

and concrete way relating to an upcoming “business decision or critical

event.” Oklahoma Am. Legion Corp. v. Am. Legion, 24 F. Supp. 3d 1082,
1091 (W.D. Okla. 2014). For example, if L1bre Nuevo León had refused

to register for the Monterrey concession over ES Holdings’ objections,

that management decision might have constituted an imminent

irreparable harm. No such evidence exists in this case.

     Alternatively, if the district court meant to hold that a Canadian

entity’s abstract right to participate in management of various Mexican

and Delaware entities has intrinsic worth, such that any deprivation of

that right constitutes an irreparable injury, that holding would be
erroneous as a matter of law. This Court has stated that the “denial of a

controlling ownership interest in a corporation may constitute

irreparable harm.” Wisdom Imp. Sales Co. v. Labatt Brewing Co., 339
F.3d 101, 114 (2d Cir. 2003) (emphasis added). Especially after



                                      53
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page62
                                                            Pageof6368of 69




Salinger, the proposition that loss of management rights always

constitutes irreparable harm is untenable.2 If that were the case, then

the judiciary could intervene in and direct the management of even the

most “ephemeral” ventures or when the possibility of mismanagement

was nothing more than “pure speculation.” (SPA 45, SPA 55) This

Court’s precedents provide otherwise. So do the Partners Agreement

and the December 14, 2018 Board resolutions, which delegated
management authority to Covarrubias and L1bero Partners. See supra,

at 14, 19.

      In sum, nothing in the record or the district court’s own findings

showed that L1bero Partners would imminently make a business

decision that would irreparably harm ES Holdings absent an injunction.

And the mere possibility or “potential” (SPA 56) that it would do so is

insufficient, as a matter of law, to justify an injunction. See Winter, 555

U.S. at 22 (“‘possibility’ standard is too lenient”) The “joint control”
issue is before the arbitrators (A. 41 [c.]), and in the absence of

irreparable harm to an arbitration interest, the district court had no

reason to decide it. Because the record does not support the district

2 Whether a limited partnership organized under Canadian law such as
ES Holdings could ever have a legal interest in “management” that has
intrinsic value apart from the Partners Agreement raises questions of
foreign law that neither ES Holdings nor the district court addressed.
Because ES Holdings did not petition for injunctive relief based on
irreparable harm arising from loss of management rights, much less
brief this issue, it failed to carry its burden in the district court.

                                       54
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page63
                                                           Pageof6468of 69




court’s sua sponte theory of irreparable harm, the court abused its

discretion in issuing the injunction here.

V.   The district court erred in granting injunctive relief that
     was not narrowly tailored to fit the purported violation
     and that ES Holdings did not request in its petition

     “Where the parties have agreed to arbitrate a dispute, a district
court has jurisdiction to issue a preliminary injunction to preserve the

status quo pending arbitration.” Benihana, 784 F.3d at 894–95; see also

Borden, Inc. v. Meiji Milk Prods. Co., 919 F.2d 822, 826 (2d Cir. 1990).

ES Holdings sought relief pursuant to 9 U.S.C. § 206, which states that

“[a] court having jurisdiction under this chapter may direct that

arbitration be held in accordance with the agreement at any place
therein provided for, whether that place is within or without the United

States.” An injunction under § 206 should issue only where it is

necessary to ensure “speedy arbitral decisions” and “preserve the

possibility of recoveries upon awards.” Goel v. Ramachandran, 823 F.

Supp. 2d 206, 216 (S.D.N.Y. 2011) (quotation marks omitted).

     In all cases, injunctive relief “should be ‘narrowly tailored to fit

specific legal violations’ and to avoid ‘unnecessary burdens on lawful

commercial activity.’” Faiveley, 559 F.3d at 119 (quoting Waldman
Publishing Corp. v. Landoll, Inc., 43 F.3d 775, 785 (2d Cir. 1994)).

“Accordingly, ‘[a]n injunction is overbroad when it seeks to restrain the

defendants from engaging in legal conduct, or from engaging in illegal


                                      55
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page64
                                                           Pageof6568of 69




conduct that was not fairly the subject of litigation.’” Victorinox AG v.
B&F Sys., Inc., 709 F. App’x 44, 51 (2d Cir. 2017) (quoting City of New

York v. Mickalis Pawn Shop, LLC, 645 F.3d 114, 145 (2d Cir. 2011)).

Thus, this Court requires “further tailoring of injunctions issued by
district courts” where the injunctions go “‘beyond the scope of the issues

tried in the case.’” Patsy’s Brand, 317 F.3d at 220–21 (quoting Starter,

170 F.3d at 300).

     Based on the district court’s sua sponte finding of irreparable

harm, the court prohibited L1bero Partners and Covarrubias from
“making business decisions” “without the express written consent” of ES

Holdings. (A. 60–61). This order amounts to a significant interference in

the company’s operations and is far broader than necessary to remedy
the irreparable harm identified by the district court. Accordingly, if this

Court does not vacate the district court’s order based on the errors

identified above, it should vacate and remand for further tailoring. See

Faiveley, 559 F.3d at 119; Patsy’s Brand, 317 F.3d at 221; Starter, 170
F.3d at 300; Waldman, 43 F.3d at 785.

     The district court’s order does not merely return the parties to the

status quo that existed prior to the dispute—instead, it gives ES

Holdings powers that it never possessed. The Partners Agreement
granted L1bero Partners the power to appoint the CEO and two-thirds

of the executive committee responsible for Lusad’s day-to-day business.



                                      56
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page65
                                                           Pageof6668of 69




(A. 107–08, A. 113 [§§ 5.1(b)(i)–(ii), (iv), 6.1, 6.2]) And the Lusad board

authorized Covarrubias, not Zayas, to carry out negotiations with the

Mexico City government and to implement the independent Deloitte

audit. (A. 138–583) In addition, the court’s order leaves the parties in

an operational stalemate, with the business unable to advance its

interests through the decision-making of the executives charged with

running the company under the Partners Agreement.

     ES Holdings did not petition the district court to grant it veto

power over all “business decisions” pending arbitration, and the district

court lacked authority to grant relief that ES Holdings did not request

in its petition. See Stewart v. INS, 762 F.2d 193, 199 (2d Cir. 1985)

(district court lacked jurisdiction to enter preliminary injunction based
on claims not pleaded in complaint); Pac. Radiation Oncology, LLC v.

Queen’s Med. Ctr., 810 F.3d 631, 633 (9th Cir. 2015) (same); Hoxworth

v. Blinder, Robinson & Co., 903 F.2d 186, 198 (3d Cir. 1990) (vacating

injunction where district court did not “tailor its scope appropriately”).

For all these reasons, even if this Court lets the district court’s

irreparable harm finding stand (and it should not), it should still vacate
the injunction and remand to the district court with instructions to

tailor the injunction to fit the alleged violation of the Partners

Agreement and ES Holdings’ petition.




                                      57
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page66
                                                           Pageof6768of 69




                              CONCLUSION

     This Court should vacate the district court’s order.

Dated: August 1, 2019
                                           Respectfully submitted,


                                           /s/ Brian A. Sutherland
                                           Brian A. Sutherland
                                           Steven Cooper
                                           Colin A. Underwood
                                           REED SMITH LLP
                                           599 Lexington Avenue
                                           New York, NY 10022
                                           Tel: (212) 521-5400
                                           bsutherland@reedsmith.com

                                           M. Patrick Yingling
                                           REED SMITH LLP
                                           10 South Wacker Dr., 40th Floor
                                           Chicago, IL 60606

                                           Counsel for L1bero Partners, LP




                                      58
      Case
         Case
           1:19-cv-03930-CM
               19-1665, Document
                             Document
                                 33, 08/01/2019,
                                        54-1 Filed
                                                 2622699,
                                                   08/05/19
                                                          Page67
                                                            Pageof6868of 69




                   CERTIFICATE OF COMPLIANCE

      I hereby certify that this document complies with the type-volume

limit of Federal Rules of Appellate Procedure 28(a)(10) and 32(g)(1),

along with Local Appellate Rule 32.1(a)(4)(A), because, excluding the

parts of the document exempted by Rule 32(f), this document contains

12,829 words as counted by the word-processing software used to create

the brief.

      I further certify that this document complies with the typeface

requirements of Rule 32(a)(5) and the type-style requirements of Rule
32(a)(6) because it has been prepared using Century Schoolbook 14-

point font.

                                           /s/ Brian A. Sutherland
                                           Brian A. Sutherland
                                           Counsel for L1bero Partners, LP
     Case
        Case
          1:19-cv-03930-CM
              19-1665, Document
                            Document
                                33, 08/01/2019,
                                       54-1 Filed
                                                2622699,
                                                  08/05/19
                                                         Page68
                                                           Pageof6968of 69




                     CERTIFICATE OF SERVICE

     I hereby certify that the foregoing was electronically filed using

the Court’s CM/ECF system. I certify that all participants are CM/ECF

users and that service will be accomplished via CM/ECF system.


                                          /s/ Brian A. Sutherland
                                          Brian A. Sutherland
                                          Counsel for L1bero Partners, LP
